The opinion of the court was delivered, November 13th 1871, by
Agnew, J.
In considering a question involving any of the important institutions of the state, as for example, the system of common schools, it is essential that the court enter into the very spirit of the legislation regulating it. Unless we do, it is liable to be impaired by a misconception of its uses and purposes. After twenty years’ experience under the common school system, the legislature, with a view to correct defects and perfect its operations, entered into a thorough revision of the laws regulating it, which resulted in the passage of the Act of 8th May 1854. One evil shown by the past experience was the existence of numerous independent districts, marring the system, and often created to gratify the wealthy or more populous parts of a township to the disadvantage of the poorer and more sparsely settled. Therefore, by the 52d section of the revised act, all laws relating to or creating independent districts, were repealed. But the legislature, finding that this sweeping repeal did injustice in some exceptional cases, in the next year, by the Act of 8th May 1865, extended the time when the repeal should take effect, provided for a just distribution of the property acquired, and also for a continuance of such independent districts as were required by the necessity of the case. But this was to be done only on the application of the directors, and after a careful consideration by the court. In order to guard against an improper continuance, the 2d section also required that the board of school directors of the township, out of which any such applying independent district may be formed, shall have received‘ten days’ notice of the proposed application, and of th'e time and place of hearing. Here, then, is a legislative declaration of the proper kind of notice, when it is attempted to perpetuate an independent district against the general intent and spirit of the common school system. Much greater is the necessity of such a notice, when a new independent district is to be created. The policy of the law is to make the school districts correspond with the municipal divisions of the county into townships. When a township has been thoroughly organized for school purposes, its school-houses adjusted to suit its topography, and the wants and necessities of the people, to cut out of it an independent district to suit the wishes or even the local interests of certain wealthy or influential persons, may *111do great injury by the derangement it produces, and the inconvenience and burthens it casts on the poorer or less populous portions. The topographical characteristics of a township often must control the location of schools. Young and tender feet are not to be made to climb steep and rugged hills, cross dangerous ravines, or ford deep streams, or indeed to travel long distances to school. The poorer and more sparsely populated portions are not to be made to bear undue burthens, or suffer inconveniences in carrying out a great popular system, whose purpose is to spread the rays of education and diffuse the light of intelligence most broadly among the people. None know so well as do the directors who represent the whole township, the wants and the interests of their district, and the effect an independent district will have upon the welfare of those parts which remain outside of it. Then why should not the legislative rule for notice for the continuance of an independent district apply to the far more important proceeding to create a new one, which may bring after it consequences disastrous to the township ? We know not that such consequences will follow in this case, but we know that we must lay down a rule that will bear upon all cases, and affect one of the most important institutions of the state. Nor will it do to recognise the necessity only for notice to the people at large, as in the division of townships. In such case there is no special institution to be cautiously guarded, but it is a matter merely of general popular convenience. Here, however, we are dealing with a special institution, whose interests are committed to special guardians, who of all others should have specific notice, and an opportunity to explain and defend the interests of their district against derangement and dismemberment. The remarks of Justice Strong, in Independent District No. 8, Sewickley Township, 9 Casey 299, are quite apposite. Though the act does not in express terms require the notice, the public interests and natural justice demand it, and, he says, it is quite as necessary that this should appear affirmatively as that it should appear that a party has had his day in court, referring to Bethel Township, 1 Barr 97, and Norwegian Township, 8 Harris 324. We are of opinion, therefore, that in addition to the general public notice given by the commissioners, by handbills or otherwise, at least ten days’ special notice should be given to the school directors of the district out of which it is sought to lay off an independent district.
We think, also, it was incumbent upon the commissioners to annex a draft to their report, exhibiting both the lines of the independent district reported, and those of the district or districts from which it is taken, in order to display the relation which the new district sustains to the old. The 5th section of the Act of 8th May 1855, does not stop with the provision that the commissioners *112shall report the lines adopted for the new district, but adds that “ the proceedings upon which petition, commission and, report, and the final disposition thereof shall, in all other respects, he according to the Act of Assembly, now in force, relative to the erection of new townships.” That act, to wit, of 15th April 1834, § 14, requires the commissioners “ to make a plot or drafts of the townships proposed to be divided, and the division line proposed to be made therein, or of the township proposed to be laid off.” The same duty lies, therefore, upon the commissioners to lay off an independent school district. Indeed, without the proper relation of the new to the old district, laid before the eye of the court by means of a draft of both, it would be difficult for the court to act understandingly. The remaining parts of the old district may be so separated or narrowed, or ill-shapen, that the interests of the schools therein might be seriously impaired, without a proper apprehension of the question on part of the court. The court is not to be sent out in search of the information, but it is the duty of those alleging the necessity of an independent district to furnish the means of determining the question with facility. This point is also a decided one. In the case already cited of the Independent District, No. 8, of Sewickley Township, the 4th exception was in these words : “ There was no draft returned by the commissioners of the lines of the 'new district, nor of the lines of the township from which it was created.” Justice Strong quotes the language of this exception, and says, “ This is a fatal defect.” That these views are justified by the legislative intent we are authorized to believe, by the interpretation of the Act of 1855, summed up in the 1st section of the Act of 20th May 1857. “ The true intent and meaning (it says) of the provisions of the supplement to the General School Law, approved the 8th of May, A. d. 1855, for the creation of independent school districts, was and is to provide in a guarded manner for exceptions to the general rule, and to protect and promote the educational welfare of occasional localities that from natural or other adequate obstacles, could not he properly provided for under the organization of township districts; and further, it was not the intention to cut up townships into single school districts, nor to carve out the wealthier from the poorer portions of a township or townships, to the prejudice of the rights and interests of the latter.” The construction we have placed on the provisions of the Act of 1855 as to notice and the draft are essential^ as we have seen, to guard well the interests of the people, to prevent the creation of independent districts, contrary to the spirit of the legislative intent, and to protect and promote the welfare of the common-school system. The policy of the state does not, indeed, forbid high-schools when the circumstances of a community will justify their existence; but the great purpose of the common-*113school system is to spread most widely the benefits of education among the masses of her people, thus, by the general diffusion of intelligence, making sure the foundations of free government.
The decree and order of the Court of Quarter Sessions is therefore reversed, and the proceedings quashed.